DETAILED ACTION

This communication is responsive to the application filed on 09/20/2020.
Claims 1-20 are pending in this application. This action is made non-final.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been placed in file. 

Foreign Priority
4. 	Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).  Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claim Remarks - 35 USC 112 (f)
5. 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
6. 	Independent claims 1 and 20 describe claim limitations “an imaging apparatus” which have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “unit” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, independent claims 1 and 20 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Regarding to “a control unit”, paragraph [0049] of the specification describes the functional language as connected to physical hardware when each of the unit is performing its duty. 

By this interpretation, the examiner is satisfied with the description of the functional language and the use of sufficient structure as described in the specification of the application regarding to the “control unit”. However, the examiner is not satisfied with the description of the functional language and the use of sufficient structure as described in the specification of the application regarding to the “detection unit”.
Thus, it appears that claims 1 and 20 are properly invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
If Applicant wishes to provide further explanation or dispute Examiner’s interpretation of the corresponding structure, Applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If Applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Applicant may amend the claims so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of pre-AIA  35 U.S.C. § 112, sixth paragraph.
 	For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-9, 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Araki (US 2014/0176455).

Re claims 1 and 19-20, Araki teaches an imaging apparatus comprising: 
a detection unit that detects a touch position with respect to a detection region (fig. 1B and [0079], finger touches screen); and 
a control unit that controls a notification on a basis of a relationship between a first touch position detected by the detection unit and a second touch position detected after the first touch position ([0094], first and second touch position and vibration).   	Re claim 2, Araki teaches a further comprising
a vibration unit that gives vibration to the imaging apparatus, wherein the control unit controls a notification by the vibration ([0094], vibration position determining unit Re claim 3, Araki teaches wherein the control unit controls a notification on a screen of a display unit ([0094], vibration position determining unit and touches are detected).  	Re claim 4, Araki teaches wherein the control unit controls the notification on a basis of a relationship between a first distance between the detection region and the first touch position and a second distance between the detection region and the second touch position ([0094], determines the touch position having the smallest distance to the object 4 as a first touch position at which a vibration is presented and determines the other touch position detected simultaneously with the first touch position and as a second touch position).  	Re claim 5, Araki teaches wherein the control unit performs control to set a specified region at a predetermined distance from a boundary of the detection region and give a notification in a case where the second touch position is detected between the boundary of the detection region and the specified region ([0094], determines the touch position having the smallest distance to the object 4 as a first touch position at which a vibration is presented and determines the other touch position detected simultaneously with the first touch position and as a second touch position).  	Re claim 6, Araki teaches wherein in a case where the second touch position is Re claim 8, Araki teaches further comprising a display unit that displays a captured image, wherein the detection region includes a region set in the display unit and includes a region for setting a focus frame of the captured image (fig. 1B, display screen shows captured content).  	Re claim 9, the rejection of claim 8 is incorporated. Araki teaches wherein the control unit sets the detection region specified by a user ([0094], In FIG. 3A, the coordinate values of the touch positions P1 and P2 on the integrated O-XY coordinate system are (X1(t), Y1(t)) and (X2(t), Y2(t)), respectively. Compared to the coordinate value (X.sup.O(t), Y.sup.O(t)) of the object 4, the smallest distance on the X axis is the distance X.sup.O(t)-X2(t), and the smallest distance on the Y axis is the distance Y.sup.O(t)-Y2(t). The first touch position at which the vibration is presented is P2 irrespective of which smallest distance is selected. Thus, the touch position other than the first touch position which is the touch position P1 here is determined as the second touch position).  	Re claim 11, the rejection of claim 2 is incorporated. Araki teaches wherein the control unit controls the vibration unit so as not to generate vibration outside the detection region ([0094], the touches, distances and vibration is not presented). Re claim 12, the rejection of claim 2 is incorporated. Araki teaches wherein the control unit controls the vibration unit so as not to generate vibration in a state immediately before capturing by the imaging apparatus (fig. 1B and ([0094], the touches, distances and vibration is not presented).  	Re claim 13, the rejection of claim 2 is incorporated. Araki teaches wherein the control unit controls the vibration unit so as not to generate vibration when the detection unit detects a touch of a predetermined area or more ([0094], the touches, distances and vibration is not presented).  	Re claim 14, the rejection of claim 2 is incorporated. Araki teaches wherein the control unit controls a condition of vibration generated in the vibration unit according to a focus state of the imaging apparatus ([0206], the tactile/haptic feedback touch panel apparatus is applicable to systems for use in cars such as car navigation systems because of the needs that users wish to operate their touch remote controllers in hand focusing on content items on the display screen).  	Re claim 15, the rejection of claim 2 is incorporated. Araki teaches wherein the control unit controls a condition of vibration generated in the vibration unit according to a distance between the imaging apparatus and a subject (fig. 3A and [0098], distance between object 4 and the touch position P1).  	Re claim 16, the rejection of claim 2 is incorporated. Araki teaches wherein the Re claim 17, the rejection of claim 2 is incorporated. Araki teaches wherein the control unit controls a condition of vibration generated in the vibration unit according to a recognition result of a specific object ([0042], presenting a predetermined vibration at an input position at or around at least one position including an input position closest to the object among the input positions).   	Re claim 18, the rejection of claim 2 is incorporated. Araki teaches wherein the control unit presents a direction to a position of a specific focus frame by vibration of the vibration unit ([0011], direction and movement distance of the touch position and vibration). 
Allowable Subject Matter
Claims 7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims set forth in this action.

Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111 ( c ) to consider these references fully when responding to this action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN H VU whose telephone number is (571)270-3482.  The examiner can normally be reached on PHP 9-5:30 PM.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-270-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TOAN H VU/Primary Examiner, Art Unit 2177